Citation Nr: 1501181	
Decision Date: 01/09/15    Archive Date: 01/13/15

DOCKET NO.  08-36 662	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for polyneuropathy.

2.  Entitlement to service connection for Graves disease.

3.  Entitlement to service connection for gastroesophageal reflux disease (GERD).

4.  Entitlement to ratings for posttraumatic stress disorder (PTSD) in excess of 30 percent prior to January 12, 2012, and in excess of 50 percent from that date.

5.  Whether the Veteran is mentally competent to handle disbursement of funds for Department of Veterans Affairs (VA) benefit purposes.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant and a friend


ATTORNEY FOR THE BOARD

 James R. Siegel, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from July 1969 to June 1971.  These matters are before the Board of Veterans' Appeals (Board) on appeal from a rating decision by the Roanoke, Virginia VA Regional Office (RO).  In February 2011, the case was remanded for a Travel Board hearing.  Such hearing was held before the undersigned in August 2011; a transcript is in the record.  In December 2011, the case was remanded for additional development of the record.  A December 2012 rating decision increased the rating for PTSD to 50 percent, effective January 12, 2012.  The issue is characterized to reflect that "staged" ratings are assigned (and that both stages remain on appeal). 

The issues of service connection for polyneuropathy, Graves disease and GERD, and regarding competency of the Veteran are being REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if action on his part is required.


FINDING OF FACT

Prior to January 12, 2012, symptoms of the Veteran's PTSD is shown to have resulted in occupational and social impairment with reduced reliability and productivity, but not deficiencies in most areas; from that date, his psychiatric disability is reasonably shown to have resulted in occupational and social impairment with deficiencies in most areas, but not in total occupational and social impairment. 


CONCLUSION OF LAW

The Veteran's PTSD warrants staged ratings of 50 percent (but not higher) prior to January 12, 2012, and 70 percent (but not higher) from that date.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.130 Diagnostic Code (Code) 9411 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  By correspondence dated in May 2007, VA notified the Veteran of the information needed to substantiate and complete his claims, to include notice of the information he was responsible for providing, the evidence VA would attempt to obtain, and how VA assigns disability ratings and effective dates of awards.  It is not alleged that notice was less than adequate.

The Veteran's postservice private and VA medical records have been secured.  He has been afforded VA examinations to determine the severity of his service-connected PTSD.  He has not identified any pertinent evidence that remains outstanding.  VA's duty to assist is met.

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the U.S. Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. 3.103(c)(2) requires that a RO official or VLJ who conducts a hearing fulfill two duties:  (1) to fully explain the issues and (2) to suggest the submission of evidence that may have been overlooked.  The Veteran's testimony elicited at the hearing by the undersigned in August 2011 focused on the elements necessary to substantiate the instant claim; it reflects that he is aware of the elements necessary to substantiate his claim, and what must still be shown.  A deficiency in the conduct of the hearing is not alleged.

Factual Background, Legal criteria and Analysis 

The Board has reviewed all of the evidence in the Veteran's record.  Although the Board is required to provide reasons and bases supporting its decision, there is no need to discuss each item of evidence in the record.  Accordingly, the Board will summarize the pertinent evidence as deemed appropriate, and the Board's analysis will focus specifically on what the evidence of record shows, or does not show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

On VA psychiatric examination in June 2007, the Veteran stated he had received mental health treatment on and off over the years, most recently eight months prior.  He was pessimistic about addressing his PTSD symptoms, and believed "you just have to try to cope with it."  He was not on any psychiatric medication at that time.  He presented as well-groomed, polite and cooperative.  He was alert and oriented times four.  His affect was constricted.  He appeared depressed, but denied feeling that way.  The interview suggested he was so accustomed to feeling unhappy that it represented a baseline mood-functioning state for the Veteran.  His mood was depressed and anxious.  His thought content was rational.  There was no history of hallucinations or delusions.  He described daily intrusive thoughts of his Vietnam experiences.  Memories of Vietnam brought on some feelings of despair and hopelessness.  He indicated that when he reflected on them, he often felt it "does not make any difference what happens or what I do."  He acknowledged feelings of sadness and anger relating to events that occurred in Vietnam.  He described nightmares of Vietnam that occur a few times a month.  He reported long-term problems with sleep due to tension, and that he slept no more than four to five hours a night.  His general energy level appeared to be mildly below average.  He had a history of exaggerated startle.  He stated that news about the war in Iraq had increased his distress.  He described rather persistent passive suicidal thoughts, but denied any active intent or plan to harm himself.  He said he had several close friends.  He had been experiencing some stress at work, as well as stress related to his medical issues.  His insight and judgment were fair.  The impression was PTSD.  The Global Assessment of Functioning score was 52.  

On May 2010 VA psychiatric examination, the Veteran reported he was on medication for sleep problems.  He had not been receiving any mental health treatment for the past few years.  He found it hard to discuss his Vietnam experiences.  He had been struggling with work demands, and often felt preoccupied.  He was fearful of losing his temper and kept a lot to himself.  He presented as clean and well-groomed.  He was polite, cooperative, and alert and oriented times four.  His affect was constricted in range and intensity, and was reflective of sadness and attention; his mood appeared anxious and depressed.  He tended to underestimate his level of mood functioning.  His speech was clear, goal-directed, spontaneous and of normal pace and volume.  There was no history of hallucinations or delusions.  He appeared tired, and indicated he had been struggling with poor sleep.  He was experiencing intrusive thoughts of Vietnam several times per month.  He described periods where he felt totally preoccupied by memories of Vietnam, making it very difficult to focus on work.  His motivation had been inconsistent.  At times, he found himself really pushing to accomplish daily activities and demands at times.  His general energy level appeared below average and was related to his poor sleep.  He continued to experience passive suicidal thoughts, but stated he would never harm himself due to the impact it would have on family members.  He indicated that a part of him wanted to process what happened in Vietnam, and part of him found it too difficult to do so.  This had been the primary factor contributing to his resistance to reentering any type of therapy.  He had a couple of friends, but primarily interacted with family.  He felt detached and withdrawn.  He complained of "just feeling numb."  A discussion of Vietnam brought up a significant increase in psychological arousal and emotional distress.  His insight and judgment were fair.  The impressions were PTSD and depressive disorder, not otherwise specified.  The Global Assessment of Functioning score was 50.  

The examiner commented the Veteran demonstrated symptoms reflective of relatively severe PTSD.  He found it difficult managing his class due to poor focus and motivation.  He found himself withdrawing and backing away.  He appeared to be rather anhedonic and described difficulties arriving and enjoying experiences.  

VA outpatient treatment records show the Veteran was seen for a psychology consultation in June 2011.  He was referred for an evaluation of his memory functioning.  It was noted that he was alert and cooperative.  He was fully oriented.  His hygiene and grooming were fair.  He did not appear to be in immediate distress.  His mood appeared euthymic, and his affect was generally flat.  His speech was goal-directed and coherent; thought processes were relevant, with no evidence of psychotic symptoms, and insight was limited, but testing strongly suggested a decline in executive functioning.  

On January 12, 2012 VA psychiatric examination, the Veteran reported he was still engaged.  He had few friends and admitted that he preferred to isolate and read a book, rather than interact with others.  He believed his memory and cognitive functioning had worsened.  He was on medication for sleep, but no other psychiatric medication.  He was still resistant to discussing his experiences and was fearful of the painful emotions that doing so might bring about.  He reported recurrent and distressing recollections and dreams of the event in service.  His symptoms included depressed mood, anxiety, suspiciousness, chronic sleep impairment, mild memory loss, impairment of short and long-term memory, flattened affect, disturbances of mood and motivation, neglect of personal appearance and intermittent inability to perform activities of daily living, including maintenance of minimal personal hygiene.  There were no panic attacks, impaired judgment, gross impairment in thought processes, suicidal ideation, obsessional rituals, impaired impulse control, persistent delusions or hallucinations or disorientation.  The diagnoses were PTSD and cognitive disorder, not otherwise specified.  His psychiatric disability resulted in occupational and social impairment with reduced reliability and productivity.  He endorsed symptoms of chronic sleep disturbance, nightmares, intrusive and distressing thoughts about Vietnam, avoidance talking about Vietnam, dislike of large crowds, and hypervigilance and detachment.  The examiner stated that the Veteran's symptoms of hypervigilance, emotional numbing, avoidance and re-experiencing were attributable to PTSD.  His difficulties with attention, concentration, memory and confusion were thought to relate primarily to the diagnosis of cognitive disorder, not otherwise specified.  

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic codes identify the various disabilities.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are:  interpreting examination reports in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disability upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where the appeal is from the initial rating assigned with the award of service connection, separate ratings can be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999).

A 100 percent evaluation is warranted for PTSD with total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  

A 70 percent rating is warranted for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.  

A 50 percent evaluation is warranted if there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  

A 30 percent evidence is warranted if there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).  38 C.F.R. § 4.130, Code 9411.

One factor for consideration is the Global Assessment of Functioning (GAF) score, which is a scale reflecting the "psychological, social, and occupational functioning in a hypothetical continuum of mental health-illness."  Carpenter v. Brown, 8 Vet. App. 240, 242 (1995) (citing Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV)).  GAF scores ranging from 61 to 70 reflect some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, and has some meaningful interpersonal relationships.  A score of 51 to 60 indicates moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peer or coworkers).  A GAF score of 41 to 50 indicates serious symptoms and serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep job).  See DSM-IV.  

In Mauerhan v. Principi, 16 Vet. App. 436 (2002), the Court noted that the list of symptoms in the VA's general rating formula for mental disorders is not intended to constitute an exhaustive list, but rather is to serve as examples of the type and degree of symptoms, or their effects, that would justify a particular rating.  It was indicated the regulation requires an evaluation of the effects of the symptoms, and not a search for a set of particular symptoms.

The initial question is whether a rating in excess of 30 percent for PTSD is warranted prior to January 12, 2012 (a 50 percent rating is assigned from that date).  A review of the record found that the symptoms and impairment associated with the Veteran's service-connected psychiatric disability prior to January 12, 2012 presented a picture consistent with reduced reliability and productivity (i.e., supporting a 50 percent rating).  Reports of the June 2007 and May 2010 VA psychiatric examinations both show the Veteran had a constricted affect.  The earlier examination noted that memories of Vietnam led to some feelings of despair and hopelessness.  He also had nightmares of his Vietnam experiences.  Both examinations noted he had passive suicidal ideation.  The May 2010 VA examination noted his motivation was inconsistent and that he mainly interacted with family.  Notably, 2011 outpatient treatment records show testing suggesting a decline in executive functioning.  He had to push himself to complete tasks.  Resolving reasonable doubt in the Veteran's favor, the Board finds that a 50 percent rating for PTSD is warranted throughout prior to January 12, 2012.  The findings on May 2010 VA psychiatric examinations reflect a disability picture consistent with reduced reliability and productivity.  

From the January 12, 2012 date of the VA psychiatric examination, it is reasonably shown that the disability picture presented by the Veteran's psychiatric disability is one consistent with occupational and social impairment with deficiencies in most areas.  Noteworthy, is that the examination revealed some neglect of personal hygiene.  While the Veteran remained engaged, he otherwise was isolated and detached.  Also noteworthy are symptoms of avoidance of crowds, hypervigilance and detachment.  Combined with the intermittent inability to perform daily living activities, and resolving reasonable doubt in the Veteran's favor, as required (See 38 C.F.R. § 4.3), these symptoms suggest deficiencies in most areas, warranting a 70 percent rating form the January 2012 date of the VA examination.  A 100 percent rating is not warranted because a disability picture of total occupational and social impairment is not shown.  Although the Veteran is withdrawn, he has remained engaged (reflecting a significant degree of social functioning).  His neglect of personal hygiene has been only intermittent.  His suicidal ideation has not progressed to intent or plan.  He does not have profound symptoms such as persistent hallucinations or delusions, gross impairment of thought process, impaired impulse control, etc.  Consequently, a 100 percent schedular rating is not warranted for any period of time under consideration.  

The Board has considered whether referral of this matter for consideration of an extraschedular rating is warranted, but notes that all shown findings and impairment associated with PTSD are encompassed by the schedular criteria for the ratings now assigned.  The Veteran has not alleged any functional impairment that is not encompassed by the criteria for the schedular ratings assigned.  Therefore, the schedular criteria are not inadequate, and referral for consideration of an extraschedular rating is not necessary.  See Thun v. Peake, 22 Vet. App. 111 (2008).

Finally, the record shows the Veteran to still be employed.  While the 70 percent rating now assigned reflect there is some occupational impairment, nonetheless he works,  and there is no indication in the record he is rendered incapable of gainful employment by his psychiatric disability.  Therefore, the matter of entitlement to a total rating based on individual unemployability due to PTSD is not raised by the record.





ORDER

Increased staged ratings of 50 percent prior to January 12, 2012 and 70 percent from that date are granted for the Veteran's PTSD, subject to the regulations governing payment of monetary awards.


REMAND

The Veteran asserts service connection is warranted for polyneuropathy, Graves disease and GERD, all as due to his exposure to Agent Orange.  As noted in the December 2011 Board remand, he has provided credible testimony that he experienced stomach problems in service.  In June 2007, C. Aralu, M.D., diagnosed chronic inflammatory demyelinating polyneuroradiculopathy, most likely secondary to Agent Orange.  The physician stated that no cause of the neuropathy other than Agent Orange could be implicated.  He reiterated this conclusion in January 2013.  

The Board's December 2011 remand ordered VA examinations to secure opinions regarding the etiology of the Veteran's polyneuropathy, Graves disease and GERD.  The opinions were to address whether such disabilities resulted from exposure to Agent Orange.  In addition, the examiner was to opine whether the Veteran's GERD is related to his gastrointestinal symptoms in service, and to comment on the opinion of Dr. Aralu regarding the etiology of the Veteran's polyneuropathy.  The opinions provided on the VA examinations conducted are non-compliant with the Board's instructions.  The Board notes that the examiner concluded that any polyneuropathy, Graves disease and GERD are unrelated to the Veteran's service, and that the neuropathy is unrelated to Agent Orange, but did not address whether Graves disease or GERD may be related to exposure to Agent Orange.  In addition, the opinion did not (as requested) comment on the opinion by Dr. Aralu.  

Where the remand orders of the Board are not complied with, the Board, as a matter of law, errs when it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268 (1998).  Accordingly, corrective action is needed.

A February 2013 rating decision found the Veteran is not competent to manage his VA benefits.  He filed a notice of disagreement with this determination later that month.  A statement of the case (SOC) regarding this matter has not been issued.  Where a SOC has not been provided following the timely filing of a NOD, a remand for issuance of a SOC is required.  Manlincon v. West, 12 Vet. App. 238 (1999).  Thereafter, this claim will be before the Board only if the Veteran timely perfects an appeal in the matter.  

The case is REMANDED for the following:

1.  The entire record should be forwarded to the January 2012 VA examiner for review and medical advisory opinions as to whether it is at least as likely as not (a 50% or higher probability) that the Veteran's polyneuropathy, Graves disease and/or GERD are related to his exposure to Agent Orange in service.  Regarding GERD, the examiner must also comment whether it is related to the gastrointestinal symptoms the Veteran experienced in service.  The examiner should also address Dr. Aralu's opinion that the Veteran's polyneuropathy is related to his exposure to Agent Orange.  If the examiner who conducted the January 2012 examinations is unavailable to provide the opinions sought, the AOJ should arrange for further examinations of the Veteran by appropriate medical providers to secure the opinions.

The examiner(s) must include rationale with all opinions.  

2.  The AOJ should also issue an appropriate SOC in the matter of the Veteran's competency.  The Veteran and his representative should be afforded opportunity to respond.  This issue should be returned to the Board only if the appellant timely submits a substantive appeal in the matter after the SOC is issued.
3.  The AOJ should then review the record and readjudicate the remaining claims.  If any remains denied, the AOJ should issue an appropriate supplemental SOC, and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


